—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Brookhaven dated July 23, 1997, which, after a hearing, granted the application of the respondent Alexander Baer for an area variance, the appeal is from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), dated March 23, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
To annul an administrative determination made after a hearing, the court must conclude that the determination is not supported by substantial evidence on the record when the record is read as a whole (Matter of Lahey v Kelly, 71 NY2d 135). In Matter of Sasso v Osgood (86 NY2d 374), the Court of Appeals explained that in making a determination regarding an area variance, a zoning board must “engage in a balancing test, weighing ‘the benefit to the applicant’ against ‘the detriment to the health, safety and welfare of the neighborhood or community’ if the area variance is granted” (Matter of Sasso v Osgood, supra, at 384, quoting Town Law § 267-b [3] [b]). The determination of the Zoning Board of Appeals of the Town of Brookhaven was supported by substantial evidence and the benefit to the applicant Alexander Baer in approving his application outweighed any detriment to the health, safety, and welfare of the community (see, Town Law § 267-b [3] [b]; Matter of Fuhst v Foley, 45 NY2d 441, 444; Matter of Owens v Zoning Bd. of Appeals, 255 AD2d. 587; Matter of Neeker Pottick, Fox Run Woods Bldrs. Corp. v Duncan, 251 AD2d 333; Matter of Frank v Scheyer, 227 AD2d 558).
The appellants’ remaining contention is without merit. Mangano, P. J., Friedmann, McGinity and Feuerstein, JJ., concur.